PER CURIAM:*
Juan Guillermo Silvas, federal prisoner # 19188-179, pleaded guilty to possession with intent to distribute 154.44 grams of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and was sentenced to 160 months of imprisonment and 10 years of supervised release. He moves for leave to appeal in forma pauperis (IFP) from the district court’s denial of his motion to reduce sentence, identified as arising under 18 U.S.C. § 3582(c)(2).
Silvas’s arguments that he was entitled to a sentence reduction under Amendment 484 to U.S.S.G. § 2D1.1 and the district court erred in calculating the drug quantity attributable to him are not cognizable under § 3582. See United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.2000); United States v. Shaw, 30 F.3d 26, 29 (5th Cir.1994); United States v. Early, 27 F.3d 140, 142 (5th Cir.1994).
Silvas’s motion was an unauthorized motion without a jurisdictional basis. See Early, 27 F.3d at 142. Accordingly, Silvas’s motion for leave to proceed IFP on appeal is DENIED, and the appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2.
MOTION DENIED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.